PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,157,017
Issue Date: 13 Oct 2015
Application No. 14/225,588
Filing or 371(c) Date: 26 Mar 2014
Attorney Docket No. H0003965DIV1E
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the PETITION TO ACCEPT UNITENTIONALLY [sic] DELAYED CLAIM TO PRIORITY UNDER 35 U.S.C. §120 AND 37 C.F.R. §1.78, filed May 5, 2020 and supplemented on May 6, 2020. The petition is properly treated under 37 CFR 1.78(c) and (e), for benefit of priority to prior-filed applications listed in the Application Data Sheet (“ADS”), filed May 6, 2020. 

The petition under 37 CFR 1.78(c) and (e) is DISMISSED. 



MPEP 1481.03 states:

In situations where a petition under 37 CFR 1.78 is filed with a request for a certificate of correction in an issued patent, the petition should not be granted where grant of the petition would cause the patent to be subject to a different statutory framework, e.g., the addition of a benefit claim to a pre-March 16, 2013 filing date in a patent that was examined under the first inventor to file (FITF) provisions of the AIA . In such situations, further examination would be required and thus a petition for an unintentionally delayed benefit claim should not be granted absent the filing of a reissue application. 

The Office will not grant a petition under 37 CFR 1.78 with a request for a certificate of correction in an issued patent where grant of the petition would cause the patent to be subject to a different statutory framework because further examination would be required. In this case, the change in the priority date which would result from the granting of this petition would result in a later priority date for the application, which may result in additional prior art being applicable.  As additional examination may be required to determine if additional prior art is applicable, this is not a type of correction for which a certificate of correction is appropriate. 

 The filing of a reissue application may be appropriate to pursue the desired correction of the patent regarding the benefit claim. 

Per MPEP 1402 IV. ERROR IN BENEFIT CLAIM TO DOMESTIC APPLICATION:

Correction of failure to adequately claim a benefit under 35 U.S.C. 120 in an earlier-filed copending U.S. patent application was held to be a proper ground for reissue. Sampson v. Comm’r Pat., 195 USPQ 136, 137 (D.D.C. 1976). Similarly, correction of the failure to adequately claim a benefit under 35 U.S.C. 119(e) in an earlier-filed copending U.S. patent application is considered a proper ground for reissue. If adding a new benefit claim in a reissue application, the reissue applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.78(c) (for claiming the benefit under 35 U.S.C. 119(e)) or under 37 CFR 1.78(e) (for claiming the benefit under 35 U.S.C. 120, 121, 365(c) or 386(c)). See MPEP § 211.04.



A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.



The USPTO will require additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.  

Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.  Petitioner must explain the delay in attempting to correct the benefit information. Petitioner may wish to consider the following questions when explaining the delay:  Why didn’t the additional priority chain come up during prosecution of Application No. 14/225,588? What kind of protocol does petitioner have when an application is allowed to ensure the benefit information is correct? Is the patent reviewed for accuracy upon receipt? On what date and under what circumstances did petitioner become aware that there was an issue with the benefit information? When did the petitioner begin the process to correct the benefit information once it was discovered there was an issue?

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 


Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET